Citation Nr: 1813130	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  18-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance (A&A) of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision of the Department of Veterans Affairs (VA).  The Regional Office in San Juan has jurisdiction of this case. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran has been in receipt of permanent and total nonservice-connected pension benefits since December 13, 1999, based on a pulmonary condition (rated 60 percent disabling).  He is now requesting enhanced SMP benefits based upon the need for regular aid and attendance.  He currently has no service-connected disabilities.

A veteran who is entitled to pension will receive an increased rate of pension (SMP) if he is in need of regular aid and attendance or is permanently housebound.  38 U.S.C. § 1521(d), (e).

The August 2016 private examination for housebound status or permanent need for regular aid and attendance indicated that the Veteran has several nonservice-connected disabilities, including: diabetes with peripheral circulatory defects, hypertension, sleep apnea, and asthma.  In addition, a December 2007 VA primary care note indicated that the Veteran had been diagnosed, in pertinent part, with diabetes mellitus and osteoarthritis of the shoulder.
The record reflects that the Veteran's most recent examination regarding his need for regular aid and attendance occurred in August 2016.  The fact that an examination is more than a year old is not a valid basis, unto itself, to provide the Veteran with another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran stated in his December 2017 VA Form 9 that he has complete hearing loss, which may impact the current appeal.  Therefore, a new VA examination is needed to assist in determining the Veteran's need for regular aid and attendance.  Snuffer, 10 Vet. App. at 400.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's updated VA treatment records and any identified private treatment records.

2. Then, schedule the Veteran for an appropriate examination to determine his need for pension based on the need for regular aid and attendance or on being housebound.  The examiner should be provided the claims file, and he/she should be requested to review the Veteran's medical history.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The purpose of the examination is to determine entitlement to SMP based on housebound status or the need for regular aid and attendance.  

(a) Each of the Veteran's disabilities should be identified and evaluated.  

(b) The examiner is asked to describe the nature of the Veteran's disabilities and the effect of his disabilities on his ability to perform daily functions.  

The criteria in the applicable regulations should be used, including a determination whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; inability to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is in frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disabilities cannot be done without aid; whether he is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment.

When the examiner makes his or her determination with respect to the above questions, the examiner should specify which disability(ies) or a combination thereof that would cause the Veteran to be housebound or to depend on another for regular aid and attendance.
A complete rationale for each opinion offered must be included in the report.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


